Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3 June 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  Presently, claims 1 and 2 have been amended, and claims 6-20 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 3 June 2021, with respect to the rejection(s) of claim(s) 1-5 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer et al. (Publication No.: US 2016/0203398 A1, herein known as Meyer).
Examiner agrees that the prior art of record did not disclose utilizing binary sensors.
Meyer teaches an alert system that utilizes binary sensors (claim 3 explicitly discloses that the first sensor sends a binary (on/off) to the second sensor, which is activated.  One example given is utilizing a fire/smoke detector first sensor (binary alert bit), which then triggers the second sensor (a camera).  These alert systems are utilized 
In combination with prior art Kosuge (cited in the previous Office Action), which as explained in the rejection has multiple “alert” levels with varying frequencies of image capture based on the alerts.

It is noted that the combination is relied on solely due to reading “the operational logic causes the digital camera to take a plurality of photographs at the first frequency” seems to require at least a non-zero frequency (in order to have photographs at least one is required), and thus Meyer alone is insufficient.  As both systems have the motivation for power savings, it would have been obvious to modify Kosuge in view of Meyer to use binary sensors that have low power consumption as the triggering event for the alerts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (Publication No.: US 2007/0103324 A1, herein known as Kosuge) in view of Meyer.
With respect to claim 1, Kosuge discloses a digital camera comprising: 
an image sensor for taking a digital photograph and storing the digital photograph in a corresponding digital photograph file in a memory (1050; [0078]-[0079] and Fig. 10); 
a sensor interface coupled to a sensor that provides a trip signal to the sensor interface when the sensor detects a predetermined condition (1025 of Fig. 10); and 
operational logic that defines a first frequency for the digital camera to take photographs and a second frequency for the digital camera to take photographs that is greater than the first frequency for the digital camera to take photographs, wherein the operational logic monitors the sensor interface, and when the trip signal is not detected on the sensor interface, the operational logic causes the digital camera to take a plurality of photographs at the first frequency, and when the trip signal is detected on the sensor interface, the operational logic causes the digital camera to take a plurality of photographs at the second frequency (the embodiment in Fig. 10 is common to the embodiment shown and described in Fig. 3, but with the addition of camera 1050 which is stated “the digital camera or imaging device 1050 may operate under the control of the processor 1012, and may be invoked at periodic intervals, upon detection of events by the primary sensor 1025 and/or second sensor 1040, or upon request from the remote monitoring station 170”, Examiner’s emphasis, so that an image can be generated of the status of the system; [0078]; [0048] describes with reference to Fig. 3 the sensor sensing at three periodic levels, a first rate, a low alert threshold, and a high alert; it would be obvious that the camera would be triggered at these three intervals as well in the combined embodiment).
Kosuge does not disclose the sensor being a binary sensor that provides a binary trip signal (there specific sensor stated is an ultrasound sensor for the primary sensor for depth measurement).
Meyer teaches an alert system that utilizes binary sensors (claim 3 explicitly discloses that the first sensor sends a binary (on/off) to the second sensor, which is activated.  One example given is utilizing a fire/smoke detector first sensor (binary alert bit), which then triggers the second sensor (a camera).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the camera of Kosuge by utilizing binary sensors as the primary, alert triggering device as taught by Meyer for additional power savings that require less power to run as desired by both references (Kosuge [0051], for example), while still maintaining the overall design and function of the device (a primary sensor triggering an alert which causes additional monitoring by camera).  Binary sensors are also known in the art to be more precise for specific thresholds due to their on/off nature, and cheaper to produce.

With respect to claim 2, the combination of Kosuge and Meyer further discloses a camera wherein the sensor comprises a level sensor that provides the binary trip signal when a level detected by the level sensor exceeds a predetermined threshold (Kosuge: abstract, [0042], [0048], [0078] all describe the sensor 325/1025 sensing a water level).

With respect to claim 3, the combination of Kosuge and Meyer further discloses a camera wherein the level sensor detects level of water in a wastewater pipe (Kosuge: abstract describes an intended use in a storm drain or sewer manhole, [0076]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosuge and Meyer as applied to claim 1 above, and further in view of Choi (Publication No.: US 2015/0229785 A1, cited in the previous Office Action).
With respect to claim 4, the combination of Kosuge and Meyer does not disclose a camera further comprising a temperature sensor that provides a temperature, wherein the operational logic, after storing the digital photograph file in the memory, adds the temperature received from the temperature sensor as visible information to the digital photograph file in the memory.
Choi teaches an alert measuring system utilizing a camera, water level, pressure, and temperature sensors, and displaying this information on the image when sent to a remote location during an alert ([0038] “The image display apparatus 20 may display various data such as water level, temperature, or pressure, at a predetermined position of the screen m the form of, e.g., a message. The message may flicker when a dangerous or alert situation occurs in a monitored area.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the camera of the combination of Kosuge and Meyere by adding an additional temperature sensor and display both the temperature and water level on the images sent to a user as taught by Choi as additional information for the alert events (it’s noted in Kosuge [0005] that freezing temperatures are also a failure point for the systems the system of Kosuge is to be placed in, and this would allow a user to pinpoint this failure point as well).  Gallo, cited in full below, also teaches using temperature sensors with water level sensors for monitoring/analytics systems ([0050]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kosuge and Meyer as applied to claim 1 above, and further in view of Medvedovsky et al. (Publication No.: US 2014/0241616 A1, herein known as Medvedovsky, cited in the previous Office Action).
With respect to claim 5, the combination of Kosuge and Meyer does not disclose a camera further comprising a battery that provides power to the digital camera and a battery sensor that detects a level of the battery, wherein the operational logic, after storing the digital photograph file in the memory, adds the level of the battery received from the battery sensor as visible information to the digital photograph file in the memory (the device is battery powered; [0043]).
Medvedovsky teaches storing battery levels in image metadata in order for a user to obtain contextual information from the images ([0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the camera of the combination of Kosuge and Meyer by adding a battery sensor and storing the battery level in the metadata of the images sent from the camera to the remote observation location so that the users will be able to know when the battery needs to be replaced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/8/2021